Earl Warren: Mr. Lynch, you may proceed.
John S. Lynch, Jr.: Thank you, Mr. Chief Justice. Earlier in argument, question was asked relative to taking by the United States of America of a property of the State. Now, there is a property dedicated previously to a governmental use. There have been cases from this Court where that type of property has been taken. And the Carmack case, I think is a typical example of that type of taking. But in all of those cases where -- where the property was public property either it was held in a proprietary capacity or in such as the Carmack case actually the City in that particular case was agreeable to the taking for Post Office purposes but the land had been conveyed by a -- a party to the City with a limitation. Many years before enactment, the true party in interest in that case was the heir of the earlier ancestor they had conveyed. And the question was not posed actually of the taking of the governmental property in the sense that the taking of governmental property is posed here. I don't say that the Government cannot take the property for its higher purposes because certainly it can. But a non-expressed purpose in the statute would be it seems to me a strained purpose to take property which the State for its own sovereign purpose is -- has determined is for the State's sovereign needs such as the State of Washington has in this case. Now, one other question that was posed was the question, “Could a private corporation or private utility take the property?” In the case -- in the lower court from which this action is taken, the Washington court and its on page 283 of the record, the court discusses in that -- that was a case of a taking by a railroad corporation of land in the port town scenario of the State of Washington. And the taking by the railroad corporation was denied in that case because the property had been dedicated to the governmental use. But the Court point -- pointed out there and points out here that the cases where the State of Washington has recognized the taking of its property for utility purpose is where the property has held in a proprietary capacity. And -- and I'm satisfied that if a type of a private corporation sought to take state property that the same objection would be posed at that time that is -- was posed in this case which I refer to here. To make clear on the question of the Public Utility District, Mr. Chief Justice, I believe you asked about the possibility of -- of Pierce County, the Rural Pierce County forming a public utility district can take it. Public utility districts in the State of Washington are authorized to take land either within or without their boarders. I mean on Page 32 of my brief and I'll just read the short sentence there, “And the district may erect within or without its limits dams or other works across any river or water -- water course and so forth.” So the -- the taking is not limited inside the area of the district. I might state that this property is not located in Pierce County. It is located in Louise County which is some two -- well, it joins on the Pierce County on the southern end. There is a public utility district in Louise County. There might be some problem posed under the state law if a public utility district from, say Pierce County should attempt to condemn property in the area in which another public utility district were currently operating and also seeking the same property. That question has never been determined and I would hesitate to advise the Court what the final result would be.
William J. Brennan, Jr.: (Inaudible) locate actually its extents was not acceptable?
John S. Lynch, Jr.: The purpose of the objection, Mr. Justice Brennan, as I understand that -- is not in the record. There was an objection of the state Game and Fish Departments that the hatchery being a successful operation, I mean being the most successful of all the hatchery operations in the State because of the fact that the plant from that hatchery brought a greater return from the fish than any other hatcheries that they didn't wish to have it taken for any purpose. Now, there was an offer of relocation but the state countered the -- their question was why if instead of relocating our hatchery, why don't you lower your dam? I mean and that was the counter proposition. So I mean it left at somewhat of an impasse on that point. Now, one other thing I -- one other statement I think should be called at the Court's attention and it shows at Page 177 of the record and that is that it involves -- it involves a construction of Section 21 of the Federal Power Act. Now, that was an action which was instituted by the City of Tacoma in the United States District Court for the Western District of Washington, the Southern Division with officers in Tacoma before the Honorable Judge Boldt. A -- a challenge was taken to the action of the City to institute the action in that court and Judge Boldt in an opinion in the form of a letter to counsel advised them and this is the copy of it that the motion to dismiss and challenge the City's authority to act under Section 21 in that court was well taken. And he held as he holds here that the Federal Government does not have authority to remove limitations on the powers of Washington City is expressly provided by the legislature and accordingly Section 21 which grants the right of eminent domain and the District Courts does not remove the limitation on condemnation powers of Washington City's. As a result of that and he provides, as you will note that, an order in conformity that therewith may be presented. Now, what happened was that at conclusion -- I mean as soon as the counsel before the City obtained -- were advised of the opinion of Judge Boldt, a voluntary nonsuit was taken. I mean the action never was prosecuted to final judgment in the proceeding but there had -- there was this determination by the District Court in the form of this correspondence stating the position of the District Court specifically on Section 21 of the Federal Power Act which is actually the statute which is before the Court today. And now, I'd like to turn myself to a discussion of the question of whether or not Section 21 of the Federal Power Act is actually a grant of the power of eminent domain as counsel for the Government and for the City contend or whether it is rather a statute providing for venue in jurisdiction. Now, certainly, the statute by its latter provisions is a statute having to do with jurisdiction because after the proviso clause, it provides that jurisdiction may be had in the federal court if the amount in controversy exceeds $3000 and so that portion of the statute certainly is one of jurisdiction. The question then presents itself, does the provision of the section which states that the licensee may acquire the same, referring to the property to be sought, by the exercise of the right of eminent domain in the District Court of the United States for the district in which such land or other property may be located. The question is, is that a grant of the power of eminent domain or is it a grant of the right of venue in the District Court of the land in which the property may be located? Now, the District Court of Missouri in the Union Electric or the State of Missouri Ex Rel. Camden County vs. Union Electric held that it was a grant of the federal power. And that the licensee did have the power to exercise eminent domain under this proceeding. But the -- I hope this is right Your Honor. This Court has never construed Section 21 of the Federal Power Act. It has mentioned that in passing on at least three or four occasions but it has never construed the Act and the Act generally has been brought and there are a number of cases from Nebraska where Nebraska Public Power District which are somewhat similar to the public utility districts of the State of Washington have gone into the federal courts and condemned the land in the State of Nebraska with no diversity of citizenship being involved. And if it were not for the grant that this statute gives to the City of Tacoma, it would not be possible for the City of Tacoma to go into the federal court and condemn the land in Louise County which is in the same State with Washington and actually, it's in the same judicial district, the southern -- the western district southern division. Now, the United States of America could proceed in the federal court against the property but eminent domain being in and around proceeding is normally bought in the county in which the land is situated. The purposes for that being that that is where the record of the property is kept and the proceeding is not against the owner of the land but against the particular track of land and who gets the money that is paid in compensation is to be determined by whoever has a right to the property as to the records. Now, it must be assumed that the Federal Power Commission would not grant a license to build a project to anyone that didn't have powers of eminent domain in the first instance. It speaks of the persons and -- or the different groups that might bring the action, mention States while eminent domain is one of the attributes of sovereignty. Certainly, the State would have the power of eminent domain and municipal corporations for municipal purposes. As far as I know, will have the right of eminent domain granted to it by the Sovereign State which created it or authorized it. And private utility companies which would seek to obtain a license from the Federal Power Commission as one of their powers would have the right of eminent domain. But the one thing that they would not have would be to -- the right to go into the United States District Court to acquire the property. They would normally be held to go into the court -- the county court of the county or the state court of the county in which the land is located. And the provisions of this statute granting that right are something over and additional to the right that the normal licensee would have. And it seems to me from the phraseology of the section that what it actually has given is the right to use the federal courts for the eminent domain proceeding and that is a venue, not a grant of power section. It's a grant of the right to use the venue. The history of the Federal Power Act as I read it in the Congressional Record is the various parts with any references to Section 21 of the Federal Power Act. The major portion of the discussion in the record had to do with the question of whether or not there would be the -- the $3,000 limitation for the right to use the federal courts and that was placed in. But the history of the Federal Power Act indicates that it was not brought as a -- actually, it wasn't brought as a limitation on the States. Several places in the record, there is discussion by members of the committee, the House particularly Mr. La Follette who is the member of Congress from Washington, that the purpose of the Federal Power Act was not to infringe on the rights of the States. But what was -- the situation was then at the time that this Act was passed was that under the statutes of 1899 -- I have and got them in the brief, its three statutes 1121, 33 U.S. Code Section 401. There was a provision that no dam or structure could be built and crossing navigable stream without the consent of Congress. That was a limitation on the Bill. And as a result, there hadn't been -- I mean, anytime anyone wanted to build a dam, he would have to come to the Congress of the United States and obtain permission to put a structure across the stream. If he did not do so, there was always the risk that the capital that was invested in the operation would be lost. And there was considerable confusion between the two Houses of Congress. In one House, it was felt that there should be some contribution paid by the licensee for the use of the property and by the other that there'd be no contribution. And as a result, no dams were constructed. There were only I think the record show that there were two dams constructed over a period of approximately 10 years. And the Act by giving authority to a commission to license and release on behalf of the United States, the power to build dams did encourage construction of dams. The limitation was not one at the time of the Act that had been placed there by the States but the question of the limitation on navigation of the federal power and to construe this Act. As counsel for petitioner have requested this Court to construe it would be a very severe limitation on the right of States which is not apparent in the Act itself and would imply to Congress that intent which normally would -- would seem to me should be spelled out with great certainty before the United States of America as a sovereign, as the Supreme Sovereign gets into a discussion with the Sovereign States as to the use of their governmental property. For a while, the United States of America when it takes the property, it takes it in its governmental sphere, the licensees of the Federal Power Commission take either our States or municipalities taken a proprietary sphere. And when a -- a private utility takes -- it takes, of course, on a private sphere and to infer that Congress intended to take for that purpose, governmental property seems to me to be beyond the plain implication of the Act.
Hugo L. Black: You don't have (Inaudible) at 21 that it construe and it authorizes (Inaudible)
John S. Lynch, Jr.: I say this, Mr. Justice Black that I don't think that Section 21 of the Federal Power Act grants the federal power of eminent domain. I don't think that a licensee of the Act has the same power of eminent domain that the United States of America has.
Hugo L. Black: What does he have (Inaudible)
John S. Lynch, Jr.: He has the right -- pardon?
Hugo L. Black: And what did he have?
John S. Lynch, Jr.: He has the right, Mr. Justice Black, to exercise his power of eminent domain in the United States' courts rather than being limited in the state courts.
Hugo L. Black: (Inaudible)
John S. Lynch, Jr.: That is correct Mr. Justice --
Hugo L. Black: -- of the licensing as being made.
John S. Lynch, Jr.: It refers to any licensee, Mr. Justice Black.
Hugo L. Black: (Inaudible)
John S. Lynch, Jr.: It would be my intention, Mr. Justice Black, that in the State of Washington it could not take property that had been dedicated to governmental use. It could take state proprietary property, yes.
Hugo L. Black: And that has nothing to do with (Inaudible)
John S. Lynch, Jr.: I would say this, Mr. Justice Black, that I don't think that under the law of the State of Washington that a private corporation whether created by the State of Washington or -- I mean -- and I refer you to the railroad case which I just cited would have the authority to take property which the State had previously devoted and was using in the governmental status.
Hugo L. Black: (Inaudible)
John S. Lynch, Jr.: Well, I would say this, Mr. Justice Black. I don't think that a private corporation would have the power. But I think that a municipal corporation would have even less authority to take part of its sovereign's property because a private corporation would -- has in many degrees the status of decision and there are certain rights that a private corporation would have that a municipal corporation does not have. A municipal corporation is simply a part of the whole. It's as much a part of the State of Washington as my thumb is a part of my hand. It's -- you can't -- you cannot segregate the one from the other. Now, well, you can you segregate the Tacoma from the State and you still have the State of Washington. But it's the existence of Tacoma as a municipal corporation depends on the powers which the State of Washington has granted to it and like cities of its class.
Earl Warren: Mr. Lynch, I was wondering if in this -- in this situation the State of Washington had not given the right of eminent domain to public utility districts that would lead the United States Government with no licensees that it could operate through the Government objective that was here. Could the State of -- of Washington in that way entirely order the purpose of the federal power?
John S. Lynch, Jr.: I think --
Earl Warren: Now.
John S. Lynch, Jr.: -- Mr. -- I think Mr. Chief Justice that if it passed an Act under its police powers that that Act would be strictly under the prohibition of the first Iowa case and that it would not be operated. But --
Earl Warren: But to just -- should do is as it did here, just wouldn't give to anybody any -- any authority to condemn and the more we had the hidden powers incident to -- to operate the building and operating a --a public or utility of this kind but it just wouldn't give them any power to condemn any state property and that situation of this kind would leave the Government without any potential licensee. Now -- and if that was situation I take it that the whole Federal Power Policy would be important in that -- in that area. Now -- now what would be the -- the result?
John S. Lynch, Jr.: Well, of course that -- you're asking me the question Mr. Chief Justice on something that I -- I'm not prepared to answer with absolute certainty because it hasn't come before the -- either to this Court or the Washington Court. My opinion would be that the Washington Court would, if it followed the same pattern that it has previously would not recognize the taking of it's governmentally dedicated property in the absence of a statute authorizing it. Now, this Court has recognized that for federal purposes, the Carmack case typical of them, the property which has been dedicated to a public use may be taken. I mean Carmack case doesn't bring the -- it doesn't bring the same question of that this case does because in that case the municipality was agreeable to the taking. But for the federal purpose if this action were -- if this were a proceeding by the United States of America taking for its own purpose which would be governmental, then as I see it, there would be a different question then for its licensee to be taking for our purpose that is proprietary. And there is a difference for the -- the higher use and necessity of the one over the other because Tacoma must exist first for its governmental purpose which is to handle on a local level, governmental powers of police and protection and -- and several government in -- for protection of the people. After it has -- I mean after it exists for that purpose, it has the right to engage in certain proprietary functions such as light, the water or railways or -- or rather cemeteries. I mean it can engage in any number of fields. Thank you.
Earl Warren: Mr. Donnelly.
E. P. Donnelly: Mr. Chief Justice, members of the Court, the Attorney General of New Jersey asked me to give an -- an -- a citation not in the briefs. I have prepared a short list of additional authorities therefore. And if it's possible I would like permission to file and serve counsel.
Earl Warren: You may file. And if they ask you (Inaudible)
E. P. Donnelly: At the outset Mr. Chief Justice, may I say that I contracted this severe cold apparently has affected my hearing. If I do not speak loud enough, would you please tell me and be patient with me if I don't hear --
Earl Warren: We will.
E. P. Donnelly: Thank you. I'm an Assistant Attorney General of the State of Washington and represent the State and agree with the position taken by Mr. Lynch with the possible exception on his answers to some questions regarding the authority. Am I speaking loud enough -- regarding the authority of the PUD. That question was asked the Attorney General categorically. I -- in our office we -- we write opinions. I wrote an opinion that it could. That opinion didn't prevail. The Attorney General has not ruled and the Court has not and no court has ruled.
Earl Warren: Now, that precise question --
E. P. Donnelly: Yes, Your Honor.
Earl Warren: -- with what Mr. Donnelly? The precise question --
Speaker: (Inaudible)
E. P. Donnelly: Could the P -- Public Utility Districts which I understood Your Honor's question, Mr. Lynch. Could they condemn the state fish hatchery?
Earl Warren: Yes. That's an open question that you say now.
E. P. Donnelly: I think in all honorary, it must that it be and it is an open question.
Earl Warren: Yes.
E. P. Donnelly: And while we're in it, may I -- may I give Your Honors my reasoning.
Earl Warren: Yes.
E. P. Donnelly: The answer -- the answer would be "no", Your Honors. If the PUD did what Tacoma did in this case, the answer would be "yes." And so could any private corporation or and the City of Tacoma, if they replaced the hatchery before and followed the statutory methods. Let there be no misunderstanding. There is a way in which the City of Tacoma could have acquired this fish hatchery. And may I rather follow that up and then bring out as I go along?
Earl Warren: Sure.
E. P. Donnelly: The -- the question -- the case rather that the Attorney General of New Jersey asked me to cite to Your Honors, is State versus Atlantic City, 23 New Jersey 337, a late case in which Chief Justice Vanderbilt held for the majority of that Supreme Court to where the Federal Government made -- made a grant to the City of Atlantic City. But that money was -- there was then a question how does that was to be divided or was it -- did belong to City? Did it belong to State? And Mr. Chief Justice Vanderbilt pointed out that that made no difference to state law or Government. Now, that -- that case as I see it is here, germane only, because it illustrates what this case is not. In this case, there is no grant. There's -- the Government is paying nothing. There's no reason from posing any conditions. The City of Tacoma here simply finds itself in the position of having the Supreme Court say, "You -- you do not have the right to condemn the fish hatchery" and having the legislature of the State of Washington deny them that relief and the Bill that they presented. So, they wished to borrow temporarily the sovereign right to condemn and still remain a part of the body of the State and a submissive part in all other the respects that we say they cannot do, urgently requested. And on the -- the proceedings -- in the proceeding before the Commission, I would like to read a short sentence from page 21 of the record towards the top of the page where the Commission is speaking of a report from the United States Army Engineers of this specific -- on this specific application. The Committee said, “Because of the need for correlation of power development by local interests with the needs of preservation of fishery resources, the -- I -- I started to read, too late. In reporting to the Commission, the Chief of Engineers says, “That no recommendation has been made in -- in the review report for development of the Cowlitz sites because of the interest of local communities in undertaking such development and because of the need for correlation of power development by local interests, with the needs of preservation of fishery resources.” In other words, in 1948, the Chief of Engineers recognized the local interest of the City of Tacoma in development of the Cowlitz which would render federal investments unnecessary. That was a prior report that the Government did not take over. Your Honors, of course, know that on (Inaudible) Columbia, the Government operates the Bonneville and Columbia dams and by specific statute the Secretary of the Interior may contract with the State of Washington to maintain fish hatcheries. Here is evidence that the Government is not in this case. On page --
William O. Douglas: Well, we have a federal -- we have a federal licensee though, do we know it?
Charles E. Whittaker: There has to be a federal licensee?
William O. Douglas: There is one, isn't it?
E. P. Donnelly: Oh, yes.
Charles E. Whittaker: (Inaudible)
Speaker: The federal licensee.
William O. Douglas: The Government's in it.
E. P. Donnelly: Yeah, absolutely. When, though the end that I say it's not in it. And that from my standpoint that is a state question, the City is going to operate under state law that the Government will not operate it and they -- they will -- the Government, in every other respect by state law, except this one thing, they want -- that we're coming to what they want to do. Now, the Commission gave rather close, very close attention to the question of the fishery resources. Remember the examiner had turned down and recommended against the license because of the paramount need of fishery resources. The Commission determined that at this time there was a need for the City to develop power. And at the top of page 24 pointed out that it's not a question of -- as counsel has said, “A one or the other.” It's a question of both and you can have both. At the top of page 24, the Court points out, however, that the fish ladders and such things as were proposed to be installed were rather experimental and would take some development. And I'd like to read the sentence at the bottom of page 24. And this occurs in the opinion which is made a part of the order specifically. It has been asserted that by the time a satisfactory evidence can be obtained as to the success of the fishery conservation facilities proposed by applicant, the fishery resources may well be reduced to insignificance. Being cognizant of this possibility, we propose that the hatchery facilities be provided. Here is what I wish to emphasize. Soon enough to assure initially maintenance of a sizeable seed stock and later to complement the natural productivity above the dams. Now, to be sure, who is going to do that, on the next page, the Commission says, “Studies of these problems should go forward promptly and we expect the City either to employ its own biologist or make suitable arrangements with the State of Washington for expert assistance in exploring all possible means of working out the details of this and other problems.” Your Honors, when the Commission said that as a language, it had in mind that a fish hatchery can't be interrupted at -- at any specific time. These anadromous fish who have gone to sea take two years to come back. And they said that you must start this soon enough to ensure initially maintenance of a sizeable seed stock. That is, a mass hatchery -- hatchery facilities must be provided, so two or three years in advance, so that there will be no serious deprivation of fishers in the State of Washington. The license was granted on that condition. Now, if the Power Commission had authority to deal with whether or not there should be eminent domain they didn't do it because they here said, “You can't condemn damage and take that fish hatchery. You must substitute for it and replace it.” They had in mind, that just as though they said so. The state statutes called to Your -- Your Honor's attention on page 7 of our brief, that this hatchery would inundate state highways as well as the fish hatchery. And each of those necessary governmental operations especially in highways, it is spelled out how the City may get the right to flood those highways. They do certain things, culminating in a new highway and then the statute abrogates or vacates rather the old one. And the economy of the State of Washington is not disrupted. You can't condemn without doing that. That our court said and on page 7 of the brief, I cite the case that such a method is exclusive. In the case of the fish hatchery, you do the same when you have new hatcheries climbing up and it -- and likely should have put in -- in the -- by the dictate of the Power Commission and when they are then working. The -- this fish commissions simply declares that its -- it is not necessary. The land is sent to the Commissioner of Public Lands and he sells it. Thereof, I have a little difference with Mr. Lynch on the power of condemnation. It is my opinion that private capital, public utility districts, the City or anyone else could build that dam if they followed that statutory method. But now let us go ahead and see what the City of Tacoma did. This may be out of chronological order. This is out of chronological order. But later on in the litigation, on October 3rd, 1955, remember the license was given four years before in November 1951. The language I read to Your Honors was of the opinion of November 1951, page 207 of the record. On October 3rd, 1955, Tacoma made an answer to the State's cross complaint in which we set up, which we asked for an injunction, the injunction before Your Honors. They said in this answer, “In -- in respect thereto, Tacoma alleges the plaintiff has not yet entered into negotiations with said game commission relating to the alteration, adjustment, relocation or acquisition of such fish hatchery and that continued full use of such hatchery can be had through proper adjustments and partial relocations thereof without diminishing usefulness, thereof.” And I skip a line, “That plaintiff intends to and will acquire either through negotiation and purchase or eminent domain proceedings and stood in prosecutor in their proper tribunal, any and all necessary rights.” There Your Honors for the first time did we have proof that Tacoma was not going to replace that hatchery, hadn't being doing it and was attempting to condemn it.
Felix Frankfurter: May I -- may I interrupt you Mr. Donnelly?
E. P. Donnelly: Certainly, Mr. Justice.
Felix Frankfurter: As I understood your argument, I did remember I understood you (Inaudible) you argued that what the Power Commission itself did --
E. P. Donnelly: Yes.
Felix Frankfurter: -- was not to authorize condemnation as such but as it were contingent condemnation in order to save the hatchery, is that correct? That's what you -- you pointed out.
E. P. Donnelly: Yes, I did. Yes, sir.
Felix Frankfurter: On page 24, they indicated the threat to --
E. P. Donnelly: Yes.
Felix Frankfurter: -- stop and influence and therefore they directed on page 25 studies in the interest of conservation and replacement --
E. P. Donnelly: Yes, Your Honor.
Felix Frankfurter: (Inaudible) is that right?
E. P. Donnelly: Yes, Your Honor.
Felix Frankfurter: I -- I understand in my simple mind that what you the reason to that you said (Inaudible) You have said that although Tacoma in view entering in this provision is not debarred from carrying on through eminent domain the likeness which it's got. It in fact is disregarding the condition of the license by its destructive (Inaudible) destructive mode of proceeding, is that right? Is that the cause your argument?
E. P. Donnelly: Yes, sir.
Felix Frankfurter: Now, let me finish it. And if that be so and you can correct me, if that so, and I would like to know why the State didn't ask for an injunction specifically forbidding that mode of proceeding rather than an injunction saying you haven't got any license at all. Would have you -- you haven't got the power of eminent domain under the license. Have I made myself clear?
E. P. Donnelly: Yes, quite clear, Your Honor and I think I can answer. I'll be -- and well -- I'm -- I'm just coming to that. Yes, I do.
Felix Frankfurter: As I understand it -- if I understand your argument and I can understand you are saying that inquired the procedure for protecting the action of State Washington Law Board Incorporated as it were by implied reference by the licensee of Tacoma. I can understand that argument and therefore I can understand that the complaint or a claim restricting and defining Tacoma to carrying out its license without exfoliation of action.
E. P. Donnelly: We didn't know. Now, here in -- in -- I went of -- of chronological order. The -- this license was appealed in the Court of Appeals for the Ninth Circuit, sustained it. Your Honors denied certiorari. In that opinion, the Court of Appeals pointed out that the capacity of Tacoma was not before them and that they didn't decide it, that the Power Commission would have no interest. Now, the question is --
Felix Frankfurter: Would have no what?
E. P. Donnelly: The Power Commission would have no -- might consider but would have no authority to decide to any question because that was a state question. Now, you might well ask. Why didn't we at that time come in and specifically ask, why don't you Tacoma do what the Federal Power Commission told you to do? And my answer is that we didn't know they were going to absorb that and didn't know until they come and confessed it. Let me -- let me --
Felix Frankfurter: It's not --
E. P. Donnelly: -- oh, pardon me.
Felix Frankfurter: -- what they will going to do, what?
E. P. Donnelly: That --
Felix Frankfurter: What I'd like for illumination on as you say that I'm taking step of your brief. You indicate how such a project can be carried out in order to give both power and a place of fishery. Is that right?
E. P. Donnelly: Yes.
Felix Frankfurter: And you say that the State has outlined a specific procedure.
E. P. Donnelly: Yes.
Felix Frankfurter: And you have indicated that the Power Commission in granting that license didn't mean -- would just seem to disregard the state procedure for the protection of the fishery. Is that right?
E. P. Donnelly: Yes.
Felix Frankfurter: Now, what I want to know is, why don't you specifically, hold Tacoma to the protection of the fisheries in the way which your state law provides, instead of arguing the abstract question whether they have power to condemn.
E. P. Donnelly: That is what I'm saying. Now, this -- now, in the City of Tacoma, filed the case first. That's this case before Your Honors, as a declaratory judgment wanting to know if they had power under state law. If they had the power under any law to initiate an act under that license and they didn't -- they raised the questions. That was in the -- was a -- weighted issue for several years.
Felix Frankfurter: But you could cross claim, couldn't you?
E. P. Donnelly: We didn't know and they -- they were -- now, let me read to Your Honors what the City said when we found out in here. Four years later, what we found out what they were going to do, we thought maybe they're going to drop the project. They were pressing it. Let me, on page 231 of the brief -- of the record, pardon me. The City makes its -- its recommendation regarding highways. It says, ”The City has not yet obtained the right from the director of highways under the provisions of RCW 9028010 to perpetually back and hold the waters of the Cowlitz River above said dams and to overflow and inundate the State and county highways thereby, but has submitted plan, maps and plans relating to such overflowing and inundations to said director and has made available to the Director of Highways the sum of $71,000 for surveys and estimate of cost of relocating such highways.” Now, that's all right. After all what I was asking, was there we assumed they were doing the same with the fish hatchery. And they were doing some things. They paid the fish commissions and we raised the point specifically the first time we knew they said, what I read to Your Honor, when they said we're not going to replace it. We will buy it. We'll pay your money. Now, you can't do that.
Felix Frankfurter: But now, may I ask you? Would you be here with the State of Washington opposed to Tacoma's proceeding with this project which is acting under this license? If the State of Washington thought that it was carrying out what the Commission called (Inaudible) to us on page 25. Would you be here if the State of Washington was satisfied that that which the Power Commission Directors in its portion to direct to us on page 35 where conscience is being competent with each other now, will you be here?
E. P. Donnelly: No, and we hear the dam would be built.
Felix Frankfurter: I beg your pardon?
E. P. Donnelly: The dam would be built. You've paid in what they should have done.
Felix Frankfurter: Then why won't you ask us to direct to enter such a decree that they should carry out that what you say is entirely inquired by you (Voice Overlap) --
E. P. Donnelly: And that is precisely what we would do if it were not for the point which we raised in the brief which the Solicitor General has mentioned that there is nothing now. No judgment, Your Honors, can make which can be operated under that license. There must be -- this dam must be completed at the -- this year, December.
Felix Frankfurter: But -- but the Solicitor General has indicated that is not so that the Power Commission has ample power to extend the time to complete it.
E. P. Donnelly: But the Solicitor General admits that there has been an application for it that's not been acted upon. And this Court will not give an advisory judgment that is of same position that this Your Honors, on the same position the State Supreme Court is. They said, "What shall we do?" That court -- this Court did not advise the Power Commission how to act on that application or what they should do.
Felix Frankfurter: We're not --
E. P. Donnelly: And I can't meet them.
Felix Frankfurter: No. But if -- if the State of Washington say, “Tacoma has the right which by the implication that it leads or what the Power Commission said for the conditions under which the license was granted requires certain action by it to protect the fisheries of the State. It wouldn't be an advisory speaking for this Court to say you can't go ahead and destroy that fishery without having the necessary substitution of protection providing for it.” That's not an advisory opinion. That's carrying out -- that's carrying out the terms of the license and protecting what you claim and I can see the judgment is to sustain and a presentation having advisory of the speculated project.
E. P. Donnelly: Well, Mr. Justice Frankfurter I certainly can't introduce that but I never thought the Court could do that. Now, that was okay but if it --
Felix Frankfurter: Well, but that's --
E. P. Donnelly: -- but I didn't think that that was the function of Your Honors.
Felix Frankfurter: -- because normally, that's a very different claim from having an action to this Court as practice is made that the City -- that the State and the City has eminent domain power that's an end of the matter. That's for me a much more complicated question than say live up to the requirements of the license and the reason for it.
E. P. Donnelly: If Your Honors were in my shoes, and is representing a defendant in a security of judgment case which the plaintiff wishes to drag on year after year and you would assume if the common member is a part of the State, you would assume that you would be advised. We were -- we thought that pertaining to where is it's going a little slowly but there would be studies necessary and made and that the City would take care of those things. When all of the sudden, if Your Honors look at the record, first in June of 1955, there were they -- Tacoma filed an action in the federal court not to condemn the fish hatchery and everything. It was a condemnation action against private parties which the State was just joined. I promptly made the motion and Judge Boldt ruled that Mr. Lynch's pointed out that the Section 21 of the -- no Act of Congress could move the limitations. That's what they said. That's what -- and that is correct. On June 15th, that opinion letter from Judge Boldt came down. On June 21st, Tacoma without notice all of a sudden sold its bonds. Here is a case that's been pending for years.No authority from the Court, they sold the bonds. On June 22nd, they left the contract. On June 24th, we came in with a specific, a motion to -- to restrain them as possible. And the question of condemnation had never been in the offing either because under the ruling of the Federal Commission under their -- their common sense rule requirement that they should replace this before the fishery was destroyed, we assumed they were doing it. There could be no res judicata in this case and as the Circuit -- the Court of Appeals for the Ninth Circuit. They -- and it says that the rule and its ruling and the action of commission is not res judicata. And on the question in this case whether the first ruling on the demur could be res judicata, Your Honors I think if we'll accept the opinion of the Supreme Court, the second opinion which says that it was not raised than their -- their question is not res judicata and you will accept the opinion of that court now that Tacoma does not, having being in this position, that it has not the right to condemn the hatchery. Now, it may get a new license. It may get an extension those things as may be different. The legislature meets in -- in January, of course, and they may start and do as they -- they should have done in the beginning.
Felix Frankfurter: But under your view as I understand it, under your view, they do not have to get a new license. They simply have to carry out the expressly implied conduct that that might be required.
E. P. Donnelly: Hardly, Your Honor.
Felix Frankfurter: -- (Voice Overlap)
E. P. Donnelly: They have to either get a new license or an extension of this one.
Felix Frankfurter: Well, that is what it is at that time? I understand that but none as to the protectorate with which you are concerned, namely, the protection of the hatchery. If they get -- if they get it and they go before the Power Commission and get an extension and whether they can get an extension or not is to consider the Power Commission for the reason that the Government is. But assuming they get an extension to carry out this license, they can satisfy you if they protect the hatchery in the way in which you suggest it. The Power Commission was meant to give protection to the hatchery.
E. P. Donnelly: They couldn't -- they couldn't -- they would need too many years to do that Your Honors. They would -- they would have to build other hatcheries and let them operate so the seed stock would be there. Now, it is a new -- they must start in the -- from scratch as you might say. The -- what they have done in this case is, four years after they should have been -- after the case has been started, raised the question and say, "We'll pay you damages." Now, that cannot compensate. The State of Washington has different agencies. If one like the City breaks another one, the whole State believes and there is no case and there no reasoning which would support the -- that the thing -- my time is expired.
Earl Warren: You have five minutes.
E. P. Donnelly: Five minutes. Thank you, Your Honor -- which wouldn't support in argument that the State or that the Federal Government if it did and it didn't here because what they did they said affirmatively you must -- you must -- not permitted to do this. You must not -- you can't condemn the hatchery. But there's no argument would support that the Federal Government or any agency thereof could say to the State, "Here you use this piece of land for this purpose but through this agency and not that one." Fisheries is not important and that's not the judicial question. The Supreme Court of the State of Washington has held that on the facts before it that the City could not condemn that. That the -- the fish hatchery, it therefore did not have the capacity to do so and it carefully looked to see if the Federal Power Commission or any or the statute attempted to give that the power and they saw plainly it didn't. On the other hand, they said the reasoning was just like the state law. You must replace. They haven't done it. Now --
Tom C. Clark: I understand that --
E. P. Donnelly: -- the Section --
Tom C. Clark: (Inaudible)
E. P. Donnelly: Pardon me.
Tom C. Clark: Your Supreme Court had filed (Inaudible) which is to disavow any purposes (Inaudible)
E. P. Donnelly: It disavows what Your Honor?
Tom C. Clark: Any -- any purpose to express an opinion on any to think that you're now talking about.
E. P. Donnelly: Yes, sir. Yes, I could.
Tom C. Clark: And it puts us solely and exclusively upon the capacity of the City of Tacoma to condemn.
E. P. Donnelly: And that hasn't in -- it is -- that is sufficient. They have no power at this time to -- to condemn that hatchery. May I cite one case not in the briefs, Your Honor? There on the question of State and Federal Relations, Hopkins Federal Savings & Loan Ass'n versus Cleary to be found at 296 U.S. 315. In that case from the Supreme Court of Wisconsin, a State Federal and Savings Loan Association sought to make itself a Federal Savings and Loan Association. The Court -- this Court found it was a quasi municipal corporation and Mr. Justice Cardozo very careful -- very clearly stated the question. The controversy in each of these cases is one as to the meaning and validity of an Act of Congress whereby building and loan associations organized under the law of a State maybe converted into Federal and Saving Loans Associate upon the vote of the majority of the shareholder present at a meeting legally convened. Wisconsin planning these agencies in furtherance of the common good and proposing to preserve them that the good may not be lost is now informed by congress speaking through a statute that the purpose and the plan shall be ordered and destroyed. And here's Mr. Justice Cardozo is moving. In this, there is an invasion of the sovereignty or quasi sovereignty of Wisconsin and an impairment of its public policy which the State is privileged to redress as a suitor in the Court so long as the Tenth Amendment preserves a field of autonomy within the federal encroachment. Comparing ourselves now to the precise and narrow question presented upon the records here before us, we hold that the conversion of petitioners from state and the Federal Associations is of no effect when voted against the protest of Wisconsin. We submit there is no -- there is no attempt here. The federal question is not substantial. There's no attempt to authorize the City -- the City of Tacoma to circumvent state laws. But that if there was it would be unconstitutional. And --
Earl Warren: Mr. Donnelly, I -- as I understood you to say during the course of your argument that there was a way -- there was a way whereby the City of Tacoma could condemn this property.
E. P. Donnelly: No, Your Honor.
Earl Warren: What did you say in the (Voice Overlap) --
E. P. Donnelly: Acquire it and build --
Earl Warren: How do you mean acquire it?
E. P. Donnelly: By first, building a --a road here and then the other would be vacated. First, build a hatchery and then this will be vacated. So, that the State's economy is not disrupted. This must be -- they -- they must build --
Earl Warren: Would the State -- would the State have a right then to assert that they didn't want to build facility and want to stay where it was?
E. P. Donnelly: The statute vacates it by automatically, the highway, in the case of the highway.
Earl Warren: No, I'm talking about the fishery here. I'm not talking about a highway. I'm talking about what we're dealing with here.
E. P. Donnelly: The statute is not that explicit but I --
Earl Warren: --(Voice Overlap)
E. P. Donnelly: -- do not think they would have authority to say not. That should be that -- I think then that they could be forced to do it.
Earl Warren: Forced by whom?
E. P. Donnelly: By the City if they had to --
Earl Warren: In what jurisdiction?
E. P. Donnelly: In the state courts, of course. This is a state question. There's no question but what -- but what this -- the -- the fundamental fallacy of all argument is that they assumed this fish hatchery can't be built. It can if they had done and if they should do. Now, if they can -- they can still build if they can get another license or amendment. If Your Honors will affirm the lower court, there's -- there is -- which you should do. There is nothing left for the City of Tacoma to do except to press for an -- a -- an extension of time and build a hatchery if they get it.
Felix Frankfurter: (Inaudible)
E. P. Donnelly: Do -- I can see that --
Felix Frankfurter: (Inaudible)
E. P. Donnelly: No.
Felix Frankfurter: (Inaudible)
E. P. Donnelly: No.
Felix Frankfurter: (Inaudible)
E. P. Donnelly: Where could they --
Felix Frankfurter: (Inaudible)
Speaker: (Inaudible)
E. P. Donnelly: I don't know where they could get the land but there they -- there is -- if there is no land then they can't build the dam.
Speaker: (Inaudible)
Felix Frankfurter: What you say -- what you say that the license which was given to them contemplated that they do not destroy this hatchery or explore that's equivalent, is that true? And I don't --
E. P. Donnelly: No.
Felix Frankfurter: -- to say you even deny that.
E. P. Donnelly: Well, I -- I don't --
Felix Frankfurter: Suppose --
E. P. Donnelly: I don't think that is -- should carry that. That is exactly true, Mr. Justice Frankfurter.
Felix Frankfurter: It's not true?
E. P. Donnelly: No.
Felix Frankfurter: What is the truth?
E. P. Donnelly: This license contemplates that they shall not destroy the fishery resources. They must replace hatcheries first --
Felix Frankfurter: --(Voice Overlap)
E. P. Donnelly: -- long enough in advance. This dam was not true. It is -- it's not important.
Felix Frankfurter: That's what I'm -- that's what I'm trying to say. You might disagree. That they must be destroyed -- fish resources of the State, is that right?
E. P. Donnelly: Yes.
Felix Frankfurter: Now, and you say you point out that. That's what the Commission agreed to. The Commission didn't say, “We must have power.” And no fish -- they -- they denied -- they set the exact competence there, didn't they? They said we can have both power (Inaudible) and all your industries as far as I follow you is that there are people with fish and power. But you say Tacoma is making no provision to secure fish or to maintain fish resource. So, that's your opinion.
E. P. Donnelly: Those are the facts. But that we -- what the State is interested in that transcended the importance of this case is that there'd be no decision which would say that a creature of the State can rise higher than his creator.
Felix Frankfurter: But we don't care about that aspect of competition. The lawyers always want to have straight competition of value.
E. P. Donnelly: That's what I'd sue.
Felix Frankfurter: You never announce and after that competition that the creatures have to figure there is a reason.
E. P. Donnelly: That's why I went down to the facts, Your Honor.
Felix Frankfurter: (Inaudible)
E. P. Donnelly: I believe I've exceeded my time.
Earl Warren: (Inaudible)
Northcutt Ely: May it please the Court. I understand from the Marshal, I have 13 minutes. First, will -- will Your Honors turn to page 175 of the record. There appears the resolution of the State Game Commission adopted August 16, 1955. It -- it is not a resolution inviting the City of Tacoma to build a new hatchery first. It's a resolution that says this, “Therefore, the Commission finds the Mossyrock Hatchery in its present location to be completely irreplaceable and essential to the maintenance of its fishery program on the Cowlitz River and necessary for the purposes for which it was acquired that instructs the director to take every legal procedure to resist any effort on the part of the City of Tacoma or anyone else to condemn or in any other manner acquire or impair the operations of the Mossyrock Hatchery as such acquisition or impairment would be disadvantageous to the State of Washington and inconsistent with the public interests. Now, there is nowhere, any place in this record any allegation that the City of Tacoma is failing to comply with the conditions which the Federal Power Commission --
William J. Brennan, Jr.: But whether -- whether it is or is not, the -- the Supreme Court of Washington specifically refused to pass it on those instances, didn't they?
Northcutt Ely: Upon which question, sir?
William J. Brennan, Jr.: About these questions as to the procedure under state law. They -- they restricted --
Northcutt Ely: That is correct.
William J. Brennan, Jr.: -- themselves to one question only.
Northcutt Ely: That is correct, sir.
William J. Brennan, Jr.: (Inaudible) by their addendum to their opinion?
Northcutt Ely: That is correct. They struck down the six statutes and repeated as affirmative bar. They restricted their decision to the lack of capacity of the City of Tacoma to receive and exercise the power under its federal license specifically Section 21 is condemned.
Felix Frankfurter: Well, why is that too much of an outstanding question at that proceeding?
Northcutt Ely: Well, Your Honor, we raised that very quite after this resolution was annexed to the States pleading, which for the first time in 1955, asking injunction upon that ground. Tacoma's answer stated that that question was not properly before the Court. That we had not as yet exhausted the power of negotiations where the State Game Commission hadn't started negotiating and that that question was not -- it should not be decided. The trial court held with us. It said that question was not before the Court. The Supreme Court of Washington reversed him on that point, said it was. Now, I -- I think in justice to the lower court's opinion that we're inviting you to reverse, there is something to the point that the lower court made that that issue did have to be decided in this validation proceeding on our bonds because that there was a -- an inseparable obstacle to the construction of the project it would obviously make the sale of revenue bonds for the construction of that project improbable. And consequently, if there was a point -- a-- a -- and obstacle, it was appropriate that the Supreme Court take it up and pass upon it. What we say is that that same obstacle should have been presented. We think it was before the Power Commission in the Ninth Circuit. Surely, the point just made here a few minutes ago is precisely the type that should go before the expert the Power Commission. Should it or should it not require that before doing anything we build a hatchery and start -- start the seed stock. Now, what they did after hearing nearly 4,000 pages of testimony much of it on this very type of thing of how to protect fish was to insert at page 46 of the record, two conditions of the license, Articles 30 and 31, that before beginning the construction of any permanent fish ladders and so on that the study should carry out experiments in cooperation with the Fish and Wildlife Service of the United States and the State Game and the Fisheries Department should make quarterly reports to the Commission and so on. And that thereafter, this licensee should construct such hatcheries, such fish ladders and so on as the Commission should on its own motion direct or is upon the recommendation of the Secretary of Interior. Now, so far as the record shows those -- those two conditions have been complied with. So far as I know, the investigations --
Charles E. Whittaker: How are we sure of that?
Northcutt Ely: have -- pardon me?
Charles E. Whittaker: What does the record show then?
Northcutt Ely: The record contains -- as I start to say no allegation to the contract. The point made here in argument that Tacoma should have started long ago. It is not pleaded. There's nothing to support the allegation that were not proceeding in the Court with the license. The implication, the assumption should be that we are --
Felix Frankfurter: Would --
Northcutt Ely: -- and it is a fact.
Felix Frankfurter: What would you say inviting us refer to the lower court on subject (Inaudible) spelled out which is necessary and this license has which is explicit conditions of (Inaudible)
Northcutt Ely: Well, so far as the principle of what you're inquiring about is concerned, of -- of course there's no objection. Insofar as the practice is concerned, there very well may be --
Felix Frankfurter: What?
Northcutt Ely: -- as a -- as a practical application of it.
Felix Frankfurter: In this case?
Northcutt Ely: Yes, I don't yet know what -- we've been delayed 10 years. I don't know what the next --
Felix Frankfurter: But all of delays (Voice Overlap) --
Northcutt Ely: -- obstacle is going to be.
Felix Frankfurter: is going to be part of the extension.
Northcutt Ely: I would say yes, sir. One year of it was lost waiting for the trial judge to rule upon or demur to the State's amended answer after we'd won on -- in demur on the Supreme Court as we waited a year and one month for a ruling. And then they started construction and thereupon, the State to intervene with this injunction proceeding. Now, Your Honor, to answer your question directly, the license is explicit. The remedies for enforcement of a license are -- rest in the hands of the United States, presumably the license will be enforced. We intend to comply with it. We have so far. And there is no ruling to -- there's no reason to anticipate and make an monitory injunction or ruling of some kind saying that we really mean it. Of course, the license means what it says. We'll conform to it. Now, if the Commission -- Power Commission, it elsewhere, it reserves the authority to reexamine the question of the fish protection in the opinion accompanying the license. As this investigation, this process of trying out these devices proceeds, the Commission may very well say, “We want further proof. Do this or that.” It's an administrative matter in the hands of experts and that's where it belongs. And I don't think that it's possible to frame a decree that substitutes for their judgment in that trial.
Felix Frankfurter: May I ask -- may I ask about facilities-wise any suggestions that I think was suggested that I think Mr. Donnelly made to wit, that in this injunction that's set in style and the freedom that you thereby imply against Tacoma, he may take an irreparable (Inaudible) decree to take an irrevocable step structured to the hatchery.
Northcutt Ely: Well --
Felix Frankfurter: I think that was exactly what he said.
Northcutt Ely: If I understood him correctly, we will -- assuming that we prevailed here, we would -- I suppose resume negotiation to try to buy the hatchery. With those failing, we would initiate condemnation proceedings. In what court and under what terms it's not before this tribunal now. The Eleventh Amendment was referred to earlier. The -- the Court had that problem in -- in California versus Taylor. And in the footnote said that problem isn't here. That's for another day. In the later suit if whenever it becomes necessary. Now, as to being destructive of the hatchery, we would institute condemnation proceedings. We would in accord with the requirements of the Power Commission build such hatcheries at such time and such place as they tell us to and those were to be built in cooperation with the investigations of the State Game Commission, the Fisheries Commission. That it is not and never has been in this record any indication of a desire by the City of Tacoma to wantonly destroy the fishery resource. To the contrary, the Commission found that the values of the fish above may fill the reservoir were of the order of $600,000 per year. This is costing the City of Tacoma, the Commission found -- it's in the record, $610,000 a year just to maintain and operate these facilities more than the entire resource being saved. It required us to build hatcheries, fish ladders, elevators, whatever that cost $9.5 million that are far easier to pay for. Now, the -- the issue of fish versus power as Mr. John -- John Lynch indicated as long since it was raised up, disposed of by the Power Commission and by the Ninth Circuit and the court below refused to reopen and pass upon those, although invited by the State to revive the issue of the Fish Sanctuary Act. We have solely the question here of whether the -- as the court below said, whether the federal power of eminent domain tested and we think in the licensee by Section 21 may be exercised to carry out a project which without the exercise of that power is blocked -- blocked by this resolution of the Power Commission absent action by the State to confer duplicate authority upon that licensee. And for the reasons I indicated earlier, we think the answer has to be in the affirmative or as was suggested by a question, the entire federal power program under the Federal Power Act in this area just ordered. It now seems to be conceded that no licensee could proceed under the Federal Power Act upon the Cowlitz River as long as this fishery hatchery remains there. In the earlier opinions, it wasn't so clear, the implications left, perhaps, a foreign corporation or a private power company could do so. Now, under the decision in the Seaboard Air Line case versus Daniel, it's clear that Congress can supersede state laws, confer additional authority upon a corporation not conferred by the State that a state cannot keep such a corporation from entering and carrying out those federally conferred extra charter authorities. The same result had been reached in earlier case, the United -- the Texas versus United States where it was -- the state decree to the corporation was objected. In the Chapman -- in U.S. ex rel. Chapman versus the Federal Power Commission, Your Honors have called attention to the fact that the functions of the Federal Power Commission under this Act are very much like the functions of the Interstate Commerce Commission under the Transportation Act of 1920 which was involved in those cases. Others -- the question was asked earlier with respect to this res judicata matter. I don't insist to recall its res judicata. It's a question of finality of -- of proceedings. The statute provided an exclusive -- exclusive method of review, Section 313 (b). That was exhausted more than four years ago. This type of problem should have been presented to the Commission. Shall you put into the license order more conditions than you did, timing for putting in of the substitute hatchery. And if the Commission didn't agree, it should have been raised with the Ninth Circuit. None of that was done. Instead -- if I had time, I should read the allegations made in the Commission, made on the briefs that evoke entirely to the question of power, that the City of Tacoma cannot take these lands, beds and banks of the stream owned by the State. This is “riparian tract.” The hatchery is on “riparian land.” It is the banks with the stream. The dominant federal navigation servitude extents were taught by the Twin City case and by the Oklahoma ex rel. Phillips versus Atkinson case to reservoir areas that are required for the carrying out of the -- of the project. It is not limited to the -- to the lands that are -- that are wet by the stream in its natural state. This is a prime case where the federal preeminent power of eminent domain which is entitled to the same protection of the Supremacy Clause as is the Commerce Power itself when used in aid of the Commerce Power should be good in full effect. Thank you, Your Honors.